Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00627-CV

     Raymond S. DE LEON II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                       Appellant

                                            v.

                          Josefina Alexander GONZALEZ, et al.,
                                        Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CVQ-001098-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

      SIGNED September 17, 2014.


                                             _________________________________
                                             Catherine Stone, Chief Justice